Opinion issued April 18,
2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00208-CV
———————————
In
re DARRYL ARMSTRONG AND ARMSTRONG MEDICAL SUPPLY, LLC, Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
 
MEMORANDUM OPINION
          Relators, Darryl Armstrong and
Armstrong Medical Supply, LLC, have filed a petition for writ of mandamus.  See Tex. R. App. P. 52.1.  Relators challenge the trial court’s March 4,
2011 order in which the trial court orders Darryl Armstrong to sit for
deposition (1) pursuant to Rule of Civil Procedure 202 and (2) pursuant to its
inherent power to “enforce its final judgment and accompanying injunctions
entered in this action.”[1]  
          We deny
relators’ petition for writ of mandamus. 
Accordingly, the stay of the taking of the deposition previously imposed
in this proceeding is lifted.  See Tex.
R. App. P. 52.10(b) (“Unless vacated or modified, an order granting
temporary relief is effective until the case is finally decided.”).
PER CURIAM
Panel consists of Justices Jennings, Higley, and Brown.




[1]           The
respondent is The Honorable Brady Elliott, Presiding Judge of the 268th
District Court of Fort Bend County.  The
underlying suit is Jordan Reses Supply
Company, Respironics, Inc. and Resmed Corp. v. Vaughn Medical Equipment Repair
Service, LLC, Marcus Thierry, Nicole Baxter-Thierry, and Joseph & Company,
No. 10-DCV-178015 (268th Dist. Court, Fort Bend County, Tex.).